Citation Nr: 0310708	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-13 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder.  

2.  Entitlement to service connection for low back strain 
with spina bifida occulta.  

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a disability, adverse effects of pain 
medication given after a tooth extraction, claimed as due to 
or aggravated by hospitalization or medical or surgical 
treatment provided by the Department of Veterans Affairs.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
August 1965, and from September 1984 to July 1987.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied the benefits sought.  
Upon receipt of the veteran's timely appeal, the Board 
determined that additional development regarding the above-
captioned issues was necessary.  Accordingly, in August 2002, 
pursuant to the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)), 
the Board itself undertook further evidentiary development in 
connection with the above-captioned issues.  

A review of the claims file discloses that the requested 
development appears to have been completed.  Since that time, 
however, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit issued a decision which essentially 
precludes the Board, absent a signed waiver, from 
adjudicating an appeal in which further evidentiary 
development has been undertaken following review by the 
agency of original jurisdiction.  Such is particularly 
applicable where there is some question as to whether or not 
the newly developed evidence would allow for a full grant of 
the benefits sought.  See Disabled American Veterans, et. al. 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  Accordingly, this case must be 
remanded back to the RO in order that the above-captioned 
issues can be adjudicated by the agency of original 
jurisdiction.  


REMAND

The veteran contends, in substance, that he has incurred a 
prostate disorder and low back strain with spina bifida 
occulta as a result of his active service.  In addition, he 
maintains that he suffered a disability as a result of pain 
medication administered at the time he underwent a tooth 
extraction procedure at a local VA medical center (VAMC).  
Accordingly, he maintains that service connection should be 
established for the above-captioned disorders, and that he 
should be entitled to receive benefits under the provisions 
of 38 U.S.C.A. § 1151 for medical care provided by the VA.  

As noted, in August 2002, the Board undertook additional 
evidentiary development consisting of obtaining clinical 
treatment records and scheduling the veteran to undergo a VA 
rating examination.  Such development appears to have been 
completed, but pursuant to the holding by the U.S. Court of 
Appeals for the Federal Circuit in Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, supra, 
the Board is precluded from adjudicating the above-captioned 
issues before review by the agency of original jurisdiction.  
Accordingly, the case must be remanded back to the RO in 
order that the veteran can be afforded the due process to 
which he is entitled.  

In that regard, the Board finds that the RO should ensure 
that all up-to-date clinical treatment records have been 
obtained and associated with the veteran's claims file, and 
should ensure that the evidentiary record provides a 
sufficient basis upon which to adjudicate the veteran's 
claims.  If any deficiencies are noted, the RO should 
undertake any corrective action deemed necessary.  Further, 
the RO should ensure that all notice and duty to assist 
requirements as set forth in the Veterans Claims Assistance 
Act of 2000 (VCAA) have been met.  See VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107).  The RO should then adjudicate 
the issues remaining on appeal with consideration given for 
all relevant evidence.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran, 
and request that he identify any and all 
health-care providers who have rendered 
treatment for his claimed prostate 
disorder, low back strain with spina 
bifida occulta, and his claimed problems 
resulting from pain medication 
administered during a tooth extraction at 
the VA, dating from November 2002 to the 
present.  The RO should obtain and 
associate with the claims file any such 
identified records.  If no additional 
records have been identified or are 
otherwise unavailable, the RO should so 
indicate.  

2.  The RO must ensure that all notice 
and duty to assist requirements as set 
forth in the VCAA have been met.  The RO 
should review the medical evidence 
obtained through the Board's internal 
development process and make a 
determination if such evidence provides a 
sufficient basis upon which to adjudicate 
the veteran's claims.  If not, any 
corrective action deemed necessary should 
be undertaken to redress any deficiency.  

3.  The RO should adjudicate the issues 
of entitlement to service connection for 
a prostate disorder and for low back 
strain with spina bifida occulta, and for 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a 
disability claimed as due to or 
aggravated by hospitalization or medical 
or surgical treatment provided by the 
Department of Veterans Affairs, on the 
basis of all available evidence.  If the 
decision remains unfavorable to the 
veteran, he and his service 
representative should be provided with a 
supplemental statement of the case 
outlining all relevant statutory and 
regulatory provisions governing the 
issues on appeal.  The veteran and his 
representative must be afforded an 
opportunity to respond before the case is 
returned to the Board for any further 
review.  

The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




